Citation Nr: 1031517	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1943.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not have decreased hearing or ringing in the ears 
in service.

2.  The preponderance of the evidence is against a finding that 
bilateral hearing loss is attributable to service, and there is no 
competent evidence that sensorineural hearing loss was manifested to 
a compensable degree within one year following service discharge.

3.  The preponderance of the evidence is against a finding that 
tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) 
have been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified the 
Veteran in correspondence dated in January 2006 and March 2006 of the 
information and evidence needed to substantiate and complete a claim 
of entitlement to service connection, to include notice of what part 
of that evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  VA also informed the Veteran of how 
disability evaluations and effective dates are assigned. 

VA has fulfilled its duty to assist the claimant, including obtaining 
VA medical records and providing the Veteran with examinations for 
both claims involving service connection, which included a medical 
opinion.  The Veteran's representative stated that the examiner did 
not review the case and a proper opinion was not obtained.  See 
January 2008 Hearing Transcript on page 14.  The Board disagrees with 
this statement.  The examiner had an opportunity to review the claims 
file and to discuss with the Veteran when he first noticed hearing 
loss and tinnitus.  The examiner also noted the findings in the 
service treatment records and the Veteran's post service occupational 
noise exposure.  The medical opinion provided was based upon a review 
of the record and the examiner provided a rationale.  The Board finds 
that the medical opinions provided by the VA examiner are entirely 
adequate.

VA provided the Veteran with a personal hearing before the Board in 
January 2008.  In February 2008, the Board remanded the claims to 
obtain private medical records the Veteran had identified at the 
hearing.  Those records were obtained and associated with the claims 
file.  Before the case was sent back to the Board, the Veteran's 
representative stated that the Veteran would be submitting "further 
audiology reports for bilateral hearing loss and for his tinnitus in 
support of his claim[s]."  See VA Form 646, dated September 2009.  
No records were associated with the claims file.  Thus, in October 
2009, the Board remanded the claims again to allow the Veteran and/or 
his representative to submit the additional records identified in the 
VA Form 646.  In a February 2010 letter to the Veteran, the RO noted 
what his representative had stated in the VA Form 646, dated and 
asked the Veteran to, "Please send us those records."  No records 
were received, and the Board finds the Veteran had ample opportunity 
to submit the records.  The case has been returned to the Board for 
further appellate review. 

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and did in 
fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file 
to include his written contentions, his and his wife's testimony at 
the January 2008 Board hearing, and the VA and private medical 
records.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no requirement 
that the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated thereby. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, 
such as a sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) in-
service occurrence or aggravation of a disease or injury; and (3) a 
nexus between an in-service injury or disease and the current 
disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009). 

The Board notes that the Veteran did not engage in combat during his 
period of service.  This is a fact that the Veteran has acknowledged.  
Thus, the Veteran is not a combat veteran, and the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) do not apply.

At the January 2008 Board hearing, the Veteran testified he first 
noticed hearing problems, including tinnitus, while he was in the 
desert during warfare training in Arizona (during service).  He 
stated that when he was hospitalized for the psychiatric disorder 
(for which the Veteran is service connected), he also complained of 
hearing loss and ringing in the ears at that time.  The Veteran's 
wife stated she had known the Veteran for 68 years, and thus knew him 
when he entered service.  She testified that the Veteran complained 
of ringing in the ears while he was in service.  She also stated that 
she noticed the Veteran could not hear as well when he returned home.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against entitlement 
to service connection for bilateral hearing loss, to include a 
sensorineural hearing loss, and tinnitus.  The reasons follow.  

The Veteran testified that he noticed decreased hearing and ringing 
in the ears in service.  The problem with such testimony is that it 
is different than what he told two VA examiners.  For example, in 
July 2003, the Veteran reported he noticed hearing loss shortly after 
he was discharged from service.  He stated that tinnitus had been 
occurring for approximately five years.  See July 25, 2003, VA 
treatment record.  Thus, in July 2003, the Veteran did not report 
hearing loss or tinnitus during service, but rather after service.  
The Board finds that the July 2003 report of history is the most 
credible one provided because it corresponds with the more objective 
evidence of record.  For example, the service treatment records do 
not document either symptom in service.  When the Veteran was 
examined by VA in March 1952, the examiner stated that examination of 
the Veteran's ears was "normal."  The Board finds that had the 
Veteran had either hearing loss or tinnitus at that time, he would 
have reported that to the examiner at the time his ears were 
physically examined.  Further, at the time of the March 1952 
examination, the Veteran had filed a claim for service connection for 
a skin disorder, claiming he incurred it in service.  The Board finds 
that had the Veteran noticed hearing loss and tinnitus during 
service, he would have included a claim at the time he claimed that a 
skin disorder had its onset in service.  

The first time the evidence shows documented hearing loss was in 
February 2000, which is more than 50 years following the Veteran's 
service discharge.  The lack of any objective evidence and any 
statements from the Veteran between service discharge and 1999 of 
hearing loss or tinnitus is evidence against the claims.  See Maxson 
v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted 
by the absence of medical treatment of the claimed condition for many 
years after service).  It must be noted that the Veteran filed claims 
regularly following his service discharge involving other 
disabilities.  Thus, it is not as though there are no statements from 
the Veteran for 50 years.  Rather, the statements relate to claims 
other than hearing loss and tinnitus.  His silence, when otherwise 
providing information having the purpose of advancing a claim, 
constitutes negative evidence.

There is no competent evidence of a compensably disabling 
sensorineural hearing loss within one year following discharge from 
active duty.  The Veteran's report of noticing hearing loss soon 
after discharge from service is not competent evidence of 
sensorineural hearing loss manifested to a compensable degree within 
one year following service discharge.  For this determination, a 
medical opinion is required.

Further, in July 2003, the Veteran specifically reported that the 
onset of tinnitus was approximately five years prior, which would be 
in approximately 1998-55 years after service discharge.  He reported 
at that time that he noticed hearing loss soon after service.  He did 
not state that hearing loss had started during service.  Thus, to the 
extent that the Veteran testified at the January 2008 hearing that 
his hearing loss and tinnitus had begun in service, the Board rejects 
this testimony, as it is inconsistent with the report of history the 
Veteran provided in July 2003.  As stated above, the Board finds that 
the July 2003 medical history is the most credible one of record, as 
it corresponds with the other, more objective evidence of record.  
The Veteran reiterated the tinnitus history when he was examined in 
April 2006, when he stated that tinnitus had begun in the last few 
years.  The Veteran also stated he really noticed his hearing loss 
more so over the last few years.  

The Board also rejects the Veteran's wife's testimony of the Veteran 
having both hearing loss and ringing in the ears during service for 
the same reason it rejects the Veteran's testimony.  Neither of their 
statements are credible when compared with the other, more objective 
evidence of record and the Veteran's more credible statements in July 
2003.  The Board accords the statements the Veteran made in July 2003 
more probative value, as he made such statements prior to filing a 
claim for service connection for hearing loss and tinnitus.  
Statements made years before filing a claim for monetary benefits 
tend to be credible.

More importantly, there is medical evidence that neither hearing loss 
nor tinnitus are attributable to service.  In an April 2006 VA 
examination report, the examiner noted that the Veteran reported 
noise exposure both in service and following service.  He stated he 
was exposed to artillery fire during service and occupational noise 
exposure after service as a drummer.  The examiner concluded that 
based upon the Veteran's report of tinnitus beginning a few years ago 
and the post service occupational noise exposure, the Veteran's 
tinnitus was not due to military noise exposure.  As to the hearing 
loss, she stated that hearing loss was more likely than not due to 
occupational noise exposure as a drummer.  The Board accords these 
medical opinions high probative value because they are based upon a 
review of the record, and the examiner provided a rationale.

The Veteran has submitted a January 2008 private medical record 
wherein IK, PhD, stated that, "It is more likely that [the 
Veteran's] hearing loss was acquired while he served in the Army 
during [World War II]."  The Board has accorded this medical almost 
no probative value for several reasons.  One, the examiner did not 
provide a rationale for the opinion.  Two, there is no 
acknowledgement by the examiner that the Veteran had occupational 
noise exposure after service.  The Veteran played drums in a band in 
clubs for many years after service, which would have exposed him to 
loud noises over a long period of time.  The fact that this 
occupational noise exposure was not addressed in the January 2008 
medical opinion lessens its probative value, as such fact is entirely 
relevant to the issues on appeal.  Third, the examiner is silent as 
to what evidence upon which his opinion is based.  Did the Veteran 
report that he had hearing loss during service or did he report that 
it occurred after service?  For these reasons, the Board has accorded 
significantly lessened probative value to the January 2008 opinion.  
The April 2006 VA opinion outweighs this opinion for the reasons 
described in the above paragraph.

Regarding the Veteran's claim for tinnitus, the private examiner did 
not address the etiology of such disability.  Thus, there is no 
competent evidence to refute the opinion provided by the April 2006 
audiologist.  

Accordingly, for the reason stated above, the Board concludes that 
the preponderance of the evidence of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus.  In light of the evidence preponderating against the 
claims, the benefit-of-the-doubt doctrine is not applicable, and 
service connection cannot be granted. 38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


